Exhibit 10.5

 

LOGO [g890836ex10_5pg01.jpg]    The Boeing Company    P.O. Box 3707   
Seattle, WA 98124-2207        

 

 

6-1162-LKJ-0696R6

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38118

 

Subject:    [*] Reference:    Purchase Agreement No. PA-3712 (Purchase
Agreement) between The Boeing Company (Boeing) and Federal Express Corporation
(Customer) relating to Model 767-3S2F aircraft (Aircraft)

All terms used but not defined in this letter agreement (Letter Agreement) have
the same meaning as in the Purchase Agreement. Other than as provided in this
Letter Agreement all terms and conditions of the Purchase Agreement are hereby
ratified and confirmed.

1. [*]

2. Customer understands that Boeing considers certain commercial and financial
information contained in this offer as confidential. Customer agrees that it
will treat this offer and the information contained herein as confidential and
will not, without the prior written consent of Boeing, disclose this offer or
any information contained herein to any other person or entity without the
written consent of Boeing.

Please sign and return this offer on or before January 22, 2015.

 

 

6-1162-LKJ-0696R6

January 22, 2015

[*]

  

 

    

    

Page 1

BOEING PROPRIETARY

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

LOGO [g890836ex10_5pg02a.jpg]

 

AGREED AND ACCEPTED this  

1/22/2015

    Date     THE BOEING COMPANY   /s/ L. Kirsten Jensen    

 

    Signature    

L. Kirsten Jensen

    Printed name    

Attorney-in-Fact

    Title    

                            FEDERAL EXPRESS CORPORATION /s/ George Silverman  

 

  Signature  

George Silverman

  Printed name  

Vice President Materiel Management

  Title  

 

 

 

6-1162-LKJ-0696R6

January 22, 2015

[*]

  

 

    

    

Page 2

BOEING PROPRIETARY

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Attachment to Letter Agreement 6-1162-LKJ-0696R6

 

LOGO [g890836ex10_5pg03.jpg]

[ * ]

Note: Boeing acknowledges that as of the date of this Letter Agreement Customer
has executed a definitive agreement (Supplemental Agreement No. 5) for four
(4) LDS Additional Aircraft.

[ * ]

 

  

BOEING PROPRIETARY

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.